Electronically Filed
                                                               Supreme Court
                                                               SCWC-28255
                                                               27-DEC-2010
                                                               02:36 PM


                              NO. SCWC-28255

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                     vs.

  MELISSA CASSIDY CHAMBERLAIN, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 28255; CR. NO. 05-1-0627)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Duffy, J., for the court1)

           Petitioner/Defendant-Appellant Melissa Cassidy

Chamberlain’s application for writ of certiorari, filed on

November 15, 2010, is hereby rejected.

           DATED:    Honolulu, Hawai#i, December 27, 2010.

                                   FOR THE COURT:

                                   /s/ James E. Duffy, Jr.

                                   Associate Justice

James S. Tabe,
Deputy Public Defender,
for petitioner/defendant-
appellant on the application


      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.,
and Circuit Judge Kubo, assigned by reason of vacancy.